Citation Nr: 0933154	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1946 until March 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In the August 2009 Informal Brief, the Veteran's 
representative pointed out that the RO failed to consider 
38 C.F.R. § 3.383 with respect to the Veteran's claim.  
38 C.F.R. § 3.383(a) affords special consideration for paired 
organs and extremities, and specifically indicates that when 
there is loss or loss of use of one hand or foot as a result 
of a service-connected disability and loss or loss of use of 
the other hand or foot as a result of a nonservice-connected 
disability, compensation will be paid as if both disabilities 
were service-connected provided the nonservice-connected 
disability was not the result of the Veteran's own willful 
misconduct.  

In the present case, the Veteran is already service-connected 
for loss of use of the right leg and evidence suggests the 
Veteran also has loss of use of the left leg.  Thus, the 
Veteran's representative is correct and 38 U.S.C.A. § 1160 
and 38 C.F.R. § 3.383 should be considered.  This issue is 
therefore REFERRED to the RO for appropriate action.

The Board considered whether the claim on appeal would be 
considered as intertwined with the claim for compensation 
under 38 C.F.R. § 3.383.  In the present case, however, there 
is a standing General Counsel opinion which specifically held 
that a grant under the statutes which allow paired organs to 
be compensated as if they were service-connected did not 
confer eligibility to specially adapted housing benefits.  
VAOPGCPREC 75-90 (July 18, 1990).  In other words, even 
assuming such a grant under 38 C.F.R. § 3.383, such a finding 
would not alter the decision on specially adapted housing.  
Accordingly, remanding the claim to adjudicate this issue 
would only result in further delay in the adjudication of the 
claim. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Therefore, the Board will proceed with adjudication of the 
claim for housing benefits.


FINDINGS OF FACT

1.  Service connection is presently in effect for bilateral 
pes planus, evaluated as 50 percent disabling and loss of use 
of the right lower extremity (previously evaluated as right 
knee arthritis and right knee instability), evaluated as 40 
percent disabling.  The combined schedular evaluation is 80 
percent.

2.  The evidence does not demonstrate the Veteran has a 
permanent and total service-connected disability due to the 
loss, or loss of use, of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of 
one lower extremity; the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or the loss, 
or loss of use, of both upper extremities such as to preclude 
use of the arms at or above the elbows.

3.  The Veteran is not service-connected for blindness in 
both eyes with 5/200 visual acuity or less, or for the 
anatomical loss or loss of use of both hands.



CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have not been 
met. 38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 
3.350(a)(2), 3.809 (2008).

2.  The criteria for a special home adaptation grant have not 
been met. 38 U.S.C.A. § 2101; 38 C.F.R. § 3.350(a)(2), 3.809a 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA notified the Veteran in correspondence dated in May 2006 
of the information and evidence needed to substantiate and 
complete his claims for a special home adaptation grant and 
specially adapted housing.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran was also afforded a VA 
examination in connection with the claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Specially Adapted Housing

The Veteran seeks specially adapted housing as he is 
wheelchair bound.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (5) the loss, or loss of use of both upper extremities 
such as to preclude use of the arms at or above the elbows. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve. Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

The Veteran is currently service-connected for bilateral pes 
planus, evaluated as 50 percent disabling; and loss of use of 
the right lower extremity, evaluated as 40 percent disabling.  
The combined schedular evaluation is 80 percent.  There are 
no other service-connected disabilities and the Veteran is 
not in receipt of a total disability evaluation due to 
service-connected disabilities (TDIU).  In other words, at 
the present time, the Veteran does not have a permanent and 
total service-connected disability rating.  Thus, the Veteran 
does not meet the threshold requirement for a grant of a 
specially adapted housing grant. See 38 U.S.C.A. 
§ 2101(a)(2).

Even assuming the Veteran had a permanent and total 
disability, at this point in time, a housing grant would not 
otherwise be warranted. See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (Holding that the Board has the fundamental authority 
to decide a claim in the alternative.).  To qualify for 
specially adapted housing, in addition to having a permanent 
and total service-connected disability, the Veteran must have 
one of the conditions listed above in 38 C.F.R. § 3.809.

A December 1998 VA examination related the Veteran sustained 
a stroke in 1977 but did not require a wheelchair until 1997.  
The Veteran had severe pronation and external rotation of the 
bilateral feet and a right knee injury that occurred while in 
service.  The examiner indicated the Veteran's trauma to the 
knees, ankles and spinal stenosis were the primary reason for 
the use of a wheelchair.  The Veteran was able to ambulate 
for 20 years without the use of a wheelchair after he 
sustained the stroke.  The examiner concluded that the joint 
disease was progressive and was the cause of the Veteran 
using the wheelchair.  

A January 2000 letter from a private physician reflected the 
left lower extremity was paretic due to a cardiovascular 
accident and further noted the Veteran was wheelchair bound.  

A May 2001 VA examination of the joints indicated the Veteran 
reported a cerebrovascular accident in 1977 involving the 
left lower extremity and left upper extremity.  The examiner 
indicated the left lower extremity showed a marked valgus 
deformity of the ankle with external rotation and marked pes 
planus.  It was described as essentially nonfunctioning, 
probably secondary to the cerebrovascular accident. 

The Veteran underwent a VA examination in July 2007 that 
noted the Veteran's vision was normal with corrective lenses.  
While he complained of right elbow and right wrist pain, 
clinical examination reflected no diagnosis related to these 
symptoms.  The Veteran explained he could not transfer from 
the wheelchair to the shower or from the wheelchair to bed.  
The examiner indicated the Veteran was wheelchair ridden.  
Clinical evaluation reflected the Veteran as wheelchair bound 
and the examiner explained the Veteran was examined in the 
sitting position in his wheelchair as he was unable to 
transfer out of the chair for the examination.  The diagnoses 
were cerebrovascular accident, pulmonary emboli with umbrella 
in the inferior vena cava, spinal stenosis with pronation of 
the feet, low back pain, right knee pain and right wrist 
pain, prostatic carcinoma.  

A July 2007 VA examination of the feet also reflected that 
the Veteran was wheelchair bound which reduced his daily 
activities.  The examiner indicated the Veteran was unable to 
stand and unable to walk.  He was non-ambulatory and could 
not carry on activities.  Clinical examination showed pain on 
motion and pressure to the feet.  There was edema and the 
Veteran was totally unstable.  There was weakness and 
tenderness of the feet.  There was no gait as the Veteran 
could not walk.  There were no callosities, breakdown or 
unusual shoe wear pattern indicating abnormal weight bearing 
as the Veteran was unable to bear any weight.  Skin was dry 
and discolored.  There were vascular changes with venous 
insufficiency resulting in the edema.  There was evidence of 
hammertoes but no other deformities were noted.  The Veteran 
could not stand and as such the examiner indicated the 
Veteran did not have flat feet but rather had Charcot feet.  
The forefoot and midfoot were in abduction and were not 
correctible by manipulation.  There was a hallux valgus of 
over 30 degrees with dorsiflexion of the right hallux only.  
The diagnoses were Charcot foot, peripheral vascular disease, 
osteoarthritis of the bilateral feet, hammertoes of the 
second though fifth bilaterally, hallux abducto-valgus, and 
forefoot and midfoot abduction.  

Applying the pertinent legal criteria to the facts summarized 
above clearly illustrates the Veteran was not blind in both 
eyes or have the loss or loss of use of either upper 
extremity.  In fact, as noted above the July 2007 VA 
examination indicated the Veteran had normal vision.  
Additionally, while the record noted the Veteran's complaints 
of pain of the right upper extremity, this condition has not 
been affirmatively diagnosed as a disability nor does the 
evidence reflect it service-connected.  Accordingly, 
38 U.S.C.A. § 2101(a)(2)(B), 2101(a)(2)(C)(ii) and 
2101(a)(2)(D) are clearly not for application.  

Rather, the Veteran contends that he deserves specially 
adapted housing as he has loss of use of his lower 
extremities which render him wheelchair ridden.  While the 
Board does not dispute the significant nature of the 
Veteran's multiple medical conditions and finds the Veteran 
is wheelchair bound and has disabilities which preclude 
locomotion without the aid of an assistive device, at the 
present time, the Veteran is only in receipt of service 
connection for loss of use of the right lower extremity.  The 
grant of service connection bilateral pes planus does not 
equate to loss of use of the left lower extremity and the 
record reflects the Veteran has not established that he has a 
service-connected loss of use of the left leg.  Accordingly, 
even though there appears to be some evidence suggesting the 
Veteran's left foot may meet the criteria for loss of use of 
the foot enumerated by 38 C.F.R. § 3.350, the evidence simply 
does not establish that such loss of use is related to the 
service-connected pes planus or would otherwise be service-
connected.  While some records, such as a December 1998 VA 
examination, suggested the Veteran's joint disease was the 
cause of the Veteran being wheelchair bound, other records 
relate the Veteran's left lower extremity condition to other 
causes.  For example, a January 2000 private physician wrote 
that the left lower extremity was paretic due to a 
cardiovascular accident.  Similarly, the May 2001 VA 
examination of the joints indicated that the Veteran's left 
lower extremity was probably essentially non-functioning 
secondary to the cerebrovascular accident.  

Most significantly, the record does not reflect that the 
Veteran filed a claim for service-connected loss of use of 
the left lower extremity or left foot.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998) (finding "the Board is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.").  As such, the 
Board has no jurisdiction to review such a claim as the claim 
has never been raised by the Veteran or adjudicated by the RO 
in accordance with applicable law.  38 C.F.R. § 20.101.

Thus, the Veteran currently only is in receipt of service 
connection for loss of use of the right lower extremity.  As 
such, the Veteran does not meet the criteria of 2101(a)(2)(A) 
which requires loss or loss of use of both lower extremities 
from a permanent and total service-connected disability.  Nor 
is there evidence the Veteran's right lower extremity also 
presented with residuals of organic disease or injury which 
so affected the functions of balance or propulsion as to 
preclude locomotion without the aid of braces crutches, canes 
or a wheelchair.  While the July 2007 examination of the feet 
demonstrated some residuals of organic disease, including 
peripheral vascular disease and edema, this examination along 
with the July 2007 general examination reflected the Veteran 
has several other non-service-connected disabilities.  
Significantly, while the December 1998 VA examination 
concluded the Veteran's joint disease was the cause of the 
wheelchair, this opinion was based not only upon the 
Veteran's service-connected pes planus and right knee injury, 
but also on the Veteran's nonservice-connected spinal 
stenosis.  In other words, there is simply no evidence 
indicating that the Veteran's service-connected loss of use 
of the right leg alone rendered him to be wheelchair bound. 

In sum, while the Board does not dispute the significant 
nature of the appellant's multiple medical conditions, to 
include the fact that he has been wheelchair bound for many 
years, the record fails to show the Veteran has a permanent 
and total service-connected disability.  Without this, a 
grant of specially adapted housing is unsustainable.  
Furthermore, as described above, the Veteran's currently 
service-connected disabilities fail to rise to the level 
required by law.  The criteria of 38 U.S.C.A. § 2101(a) and 
38 C.F.R. § 3.809(b) are controlling and without further 
evidence, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing cannot be 
granted at the present time.  In this regard, the Board finds 
that as the disposition of this claim is based on the law and 
not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Special Home Adaptation Grant

Concerning the Veteran's claim for a special home adaptation 
grant, the law provides that where entitlement to assistance 
in acquiring specially adapted housing is not established, an 
applicant may nevertheless qualify for a special home 
adaptation grant.  This benefit requires that the evidence 
show permanent and total service-connected disability that 
either results in blindness in both eyes with 5/200 visual 
acuity or less, or involves the anatomical loss or loss of 
use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a(b).

In the present case, the Veteran has not asserted, nor does 
the record show, service-connected blindness in both eyes 
with 5/200 visual acuity or less, or service-connected 
anatomical loss or loss of use of both hands.  Rather, the 
July 2007 VA examination clearly noted the Veteran had normal 
vision with corrective lenses.  Additionally, while the 
Veteran complained of right wrist and elbow pain, examination 
revealed no significant disability of either upper extremity.  
Therefore, a special home adaptation grant is not warranted.

For the foregoing reasons, the Board concludes that 
entitlement to specially adapted housing or a special home 
adaptation grant is not warranted under the applicable 
criteria, and that the claim must be denied.  As the 
disposition of this claim is based on the law and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


